This is an appeal from an order of the .Court of Claims granting an examination before trial of the State through Frank Honan, an employee of the Department of Public Works. The examination before trial was sought pursuant to the provisions of section 17 of the Court of Claims Act. It is contended by appellant that the information sought by claimant is not information which is in possession of the State but rather information that is exclusively in the possession of claimant and hence it does not appear that the information is sought by claimant in good faith. Knowledge of the facts by the examining party *936is not a bar to an examination, before' trial. The order appealed from should be affirmed. Order affirmed, with ten dollars costs. Hill, P. J., Bliss, Heffernan and Sehenck, JJ., concur; Crapser, J., dissents.